Citation Nr: 1414068	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  12-24 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Timeliness of the substantive appeal for the denial of service connection for a bilateral foot condition, a right wrist condition, a left knee condition, a left hip condition, and a right knee condition.

2.  Entitlement to service connection for a bilateral foot condition.

3.  Entitlement to service connection for a right wrist condition.

4.  Entitlement to service connection for a left knee condition.

5.  Entitlement to service connection for a left hip condition.

6.  Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 finding by the Regional Office (RO) in Houston, Texas, that the Veteran did not submit a timely substantive appeal for the denial of the Veteran's claims for service connection for a bilateral foot condition, a right wrist condition, a left knee condition, a left hip condition, and a right knee condition.

In June 2013 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any further development or adjudication of this matter should take into account both the 
paper and electronic files.

The issues of entitlement to service connection for a bilateral foot condition, a right wrist condition, a left knee condition, a left hip condition, and a right knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.

FINDINGS OF FACT

1.  In a November 2008 decision, the RO denied entitlement to service connection for a bilateral foot condition, a right wrist condition, a left knee condition, and a left hip condition; in December 2008, he filed a notice of disagreement with that decision.

2.  In a July 2009 decision, the RO denied entitlement to service connection for a right knee condition; in December 2009, he filed a notice of disagreement with that decision. 

3.  On December 15, 2010, the RO sent the Veteran a statement of the case in response to both notices of disagreement.

4.  A timely substantive appeal was received from the Veteran on December 28, 2010.


CONCLUSION OF LAW

The Veteran timely perfected an appeal from the RO's decisions that denied service connection for a bilateral foot condition, a right wrist condition, a left knee condition, a left hip condition, and a right knee condition.  38 U.S.C.A. § 7105, 7108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board only has jurisdiction to review RO decisions that are timely appealed.  For an appeal to be timely, a claimant must file a notice of disagreement within the year after the RO sends notice of the adverse action, and to timely perfect an appeal the claimant must submit a substantive appeal within 60 days after being sent a statement of the case, or within the remainder of the one-year period following the RO's notice to him or her of the adverse decision, whichever period ends later.  A substantive appeal consists of a VA Form 9 or correspondence containing the necessary information.  38 U.S.C.A. §§ 7105, 7108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2013); Roy v. Brown, 5 Vet. App. 554 (1993). 

The claims file shows that in a November 2008 decision, the RO denied entitlement to service connection for a bilateral foot condition, a right wrist condition, a left knee condition, and a left hip condition.  In a July 2009 rating decision, the RO denied entitlement to service connection for a right knee condition.  In December 2008, the Veteran filed a timely notice of disagreement with the November 2008 determination, and in December 2009, he filed a timely notice of disagreement with the July 2009 determination.  The RO sent the Veteran a statement of the case in response to both notices of disagreement on December 15, 2010.  

The claims file contains a VA Form 9 with two date stamps-one from the Texas Veterans Commission bearing a date of December 2010, and another, illegible stamp bearing the date of December 28, 2010.  In April 2011, the Veteran contacted the RO inquiring about the status of his appeal and asking to have the hearing he had requested on his VA Form 9 rescheduled, as he believed he had missed it.  At that time he submitted a copy of the same VA Form 9.  In May 2011, the RO responded, informing the Veteran that he had not submitted a timely substantive appeal, and that the prior decisions were final.

Upon review of the record, the Board finds that a timely substantive appeal, responding to the December 15, 2010 statement of the case, was received by VA on December 28, 2010.  Although the source of the date stamp on the original VA Form 9 is illegible, it matches the form and style of other Houston RO date stamps contained within the Veteran's claims file.  Moreover, the original VA Form 9 contains a hand-written VA note saying "VACOLS" initialed and dated January 14, 2011.  Such handwritten notes suggests information was input into VACOLS on that date, indicating that the RO had this document in its possession by January 2011.  Even relying on this later date, the VA Form 9 was still received within 60 days from the date on which the RO sent a statement of the case to the Veteran-the applicable time period in this instance.

Accordingly, the Board finds that the Veteran timely perfected an appeal of the November 2008 and July 2009 rating decisions, and that the issues of entitlement to service connection for a bilateral foot condition, a right wrist condition, a left knee condition, a left hip condition, and a right knee condition remain in appellate status.


ORDER

The Veteran's substantive appeal with the denials of service connection for a bilateral foot condition, a right wrist condition, a left knee condition, a left hip condition, and a right knee condition, was timely filed, and to this extent only the appeal is granted. 


REMAND

As previously stated, the issues of entitlement to service connection for a bilateral foot condition, a right wrist condition, a left knee condition, a left hip condition, and a right knee condition remain in appellate status.  However, the Board finds that additional development is necessary prior to adjudication of those issues.

On his original VA Form 9, the Veteran requested a Board hearing by live videoconference.  He reiterated that request in subsequent correspondence submitted to VA.  Although the Veteran was afforded a hearing on the issue of the timeliness of his substantive appeal, he has not yet been afforded a hearing on the underlying claims.  On remand, therefore, the RO should clarify whether the Veteran still desires a hearing on the merits of his claims for service connection, and if so, the RO should schedule the hearing.  

The Veteran should also be given another opportunity to submit medical records from the Medical Arts Clinic in Bay City, Texas, or to authorize VA to attempt to obtain those records.  Any additional, relevant VA treatment records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit any relevant records of treatment for his claimed conditions at the Medical Arts Clinic in Bay City, Texas, or to provide VA with the authorization necessary to attempt to obtain those records for him.  In addition, obtain and associate with the claims file any relevant VA treatment records for the Veteran dating since September 2010.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran notified of such.

2.  Ask the Veteran to clarify whether he still wants a hearing before the Board on the claims for service connection on appeal.  If he responds affirmatively, the requested hearing should be scheduled.  All attempts to contact him, and any responses, should be documented and associated with the claims file.

3.  After completing the requested actions, and any additional action deemed warranted, the RO/AMC 
should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


